Case 2:20-cv-00078-JRG Document 98 Filed 03/17/21 Page 1 of 3 PageID #: 3586




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                          §
 EQUIPMENT LLC,                                   §
                                                  §
        Plaintiff,                                §          Case No. 2:20-CV-0078-JRG
                                                  §
 v.                                               §          JURY TRIAL DEMANDED
                                                  §
 HMD GLOBAL OY,                                   §
                                                  §
         Defendant.                               §

               JOINT MOTION TO EXTEND STAY OF ALL DEADLINES

       Plaintiff Cellular Communications Equipment LLC and Defendant HMD Global Oy

(collectively, the “Parties”) respectfully submit this Joint Motion to Extend the Stay of All

Deadlines. The Parties respectfully inform the Court as follows:

       As set forth in the Parties’ January 29 Joint Motion to Stay All Deadlines and Notice of

Settlement (Dkt. No. 94), the Parties have reached a settlement in principle of all matters in

controversy. The Parties have since agreed to the terms of a Settlement and Patent License

Agreement (the “Agreement”). The Court granted the Parties’ joint motion extend the stay for an

additional fourteen days to March 18, 2021, to allow the Parties to complete performance under

the Agreement (Dkt. No. 97). Due to a technological issue, the Parties have yet to complete

performance. The Parties are actively working together to resolve the issue and complete

performance.

       Accordingly, the Parties jointly request that the Court extend the current stay for an

additional fourteen (14) days to allow the Parties to resolve the technological issue and complete

performance. A proposed order is submitted herewith.
Case 2:20-cv-00078-JRG Document 98 Filed 03/17/21 Page 2 of 3 PageID #: 3587




Dated: March 18, 2021                         Respectfully submitted,

 /s/ Hunter S. Palmer                       /s/ Deron R. Dacus
 Jeffrey R. Bragalone (lead attorney)       Deron R. Dacus
 Texas Bar No. 02855775                     State Bar No. 00790553
 Jerry D. Tice II                           The Dacus Firm, P.C.
 Texas Bar No. 24093263                     821 ESE Loop 323, Suite 430
 Hunter S. Palmer                           Tyler, TX 75701
 Texas Bar No. 24080748                     +1 (903) 705-1117
                                            +1 (903) 581-2543 facsimile
 BRAGALONE OLEJKO SAAD PC                   ddacus@dacusfirm.com
 2200 Ross Avenue
 Suite 4500W                                Matthew S. Warren (California Bar No.
 Dallas, TX 75201                           230565)
 Tel: (214) 785-6670                        Jen Kash (California Bar No. 203679)
 Fax: (214) 785-6680                        Erika Warren (California Bar No. 295570)
 jbragalone@bosfirm.com                     Warren Lex LLP
 jtice@bosfirm.com                          2261 Market Street, No. 606
 hpalmer@bosfirm.com                        San Francisco, California 94114
                                            +1 (415) 895-2940
 ATTORNEYS FOR PLAINTIFF                    +1 (415) 895-2964 facsimile
 CELLULAR COMMUNICATIONS                    20-78@cases.warrenlex.com
 EQUIPMENT LLC
                                            ATTORNEYS FOR DEFENDANT HMD
                                            GLOBAL OY




                                        2
Case 2:20-cv-00078-JRG Document 98 Filed 03/17/21 Page 3 of 3 PageID #: 3588



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), (i), I certify that counsel for CCE conferred with counsel

for HMD via email. The Parties agree to the form and substance of the Motion, the Motion is

unopposed, and the parties jointly submit it to the Court.

                                                     /s/ Hunter S. Palmer
                                                     Hunter S. Palmer




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on March 17, 2021.

                                                     /s/ Hunter S. Palmer
                                                     Hunter S. Palmer




                                                 3
